DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 1-22 are pending, claims 1-10 have been examined in this application, claims 11-21 are withdrawn. Claims 2, 3, and 7 are amended, claims 1, 4-6, 8-10 are original, claim 22 is new.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 22 as written appears to restate the limitation of claim 4 where the entirety of the LED based horticultural light spectrum is generated with a single LED, and does not appear to further limit the scope of claim 4. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5, 7, and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Growing Seedlings Under LEDs (2014) Wollaeger.
In regards to claim 1, Wollaeger teaches a horticultural lighting method, comprising: generating a light-emitting diode (LED)-based horticultural light spectrum (Wollaeger; LEDs, title and introduction) at a radiant flux (Radiant flux refers to a light’s radiant power, and corresponds to the energy or power emitted/radiated/transmitted per unit time See Pg. 9 of the specification. It is understood that since a percentage is a ratio of a whole, the percentage of radiant flux corresponds to a percentage of energy/power radiated/transmitted/emitted which corresponds to the percentage of light used), wherein: 
(i) 7%-15% of the radiant flux is from light with wavelengths in a blue light band of 400 nanometers (nm) to less than 500 nm (Wollaeger; Part 1, FIG 3; 10% blue light used) (Wollaeger; Part 2, peak blue light of 446nm) (where blue light is defined as having a wavelength of 400-500nm), 
(ii) 20%-40% of the radiant flux is from light with wavelengths in a green light band of 500 nm to less than 600 nm (Wollaeger; Part 2, FIG 2; 25% green light used, peak of 516 nm) (where green light is defined as having a wavelength of 495-570nm); and 
(iii) 45%-60% of the radiant flux is from light with wavelengths in a red light band of 600 nm to less than 700 nm (Wollaeger; Part 2, FIG 2; 50% red light used, peak of 634 or 664) (where red light is defined as having a wavelength of 620-700nm).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ratios of red, green, and blue light incident upon plants as taught by Wollaeger such that the ratios were 10% blue light, 25% green light, and 50% red light. Wollaeger teaches in Part 2 where a combination of red and green light increases the height of a plant, while the combination of red, green, and blue light stimulates flowering and decreases edema on tomato plants. Changing the ratio such that there is greater green light and less blue light would ensure the plants grow taller while still using critical blue light to support the flowering of plants.

In regards to claim 2, Wollaeger teaches the method of claim 1, further comprising directing the LED-based horticultural light spectrum upon at least one growing plant (Wollaeger; see introductions of Parts 1 and 2, and see FIGs where the light is incident upon multiple growing plants).

In regards to claim 5, Wollaeger teaches the method of claim 1, wherein the method includes generating the LED-based horticultural light spectrum with a horticultural lighting device that includes a plurality of LEDs (Wollaeger; see Part 1, FIG 2), and further wherein the generating the LED-based horticultural light spectrum includes contributing a respective fraction (Wollaeger; where each LED would generate and contribute to at least a fraction of the radiant flux).  

In regards to claim 7, Wollaeger teaches the method of claim 1, wherein the generating the LED-based horticultural light spectrum includes generating such that 15-20% of the radiant flux is from light with wavelengths in a photosystem light band of 660 nm to 720 nm (Wollaeger; see Part 1, where hyper red peak 665 nm was tested at a proportion of 20%).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light spectrum of Wollaeger such that it utilizes 20% of red light at 665 nm, or 664 nm as indicated above. These wavelengths still fall within the category of red light, which would continue to provide the plants with its benefits while allowing a user to choose between different wavelengths of red light based on efficiency, LED longevity, or cost, without affecting plant quality. 
  
In regards to claim 9, Wollaeger teaches the method of claim 1, wherein the generating the LED-based horticultural light spectrum includes generating such that at most 3% of the radiant flux is from light with wavelengths greater than 750 nm (Wollaeger; the tests did not provide any light with wavelengths greater than 750 nm, which is less than 3%).  

In regards to claim 10, Wollaeger teaches the method of claim 1, wherein the generating the LED-based horticultural light spectrum includes generating such that: 
(i) at least 10% and at most 12% of the radiant flux is in the blue light band (Wollaeger; Part 1, FIG 3; 10% blue light used); 
(ii) at least 25% and at most 35% of the radiant flux is in the green light band (Wollaeger; Part 2, FIG 2; 25% green light used); and 
(Wollaeger; Part 2, FIG 2; 50% red light used).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Growing Seedlings Under LEDs (2014) Wollaeger in view of (US 20180084733 A1) to Adams.
In regards to claim 3, Wollaeger teaches the method of claim 1, where the LED-based horticultural light spectrum includes generating a first fraction of the LED-based horticultural light spectrum with at least one red LED (Wollaeger; see Part 1 and 2), but fails to teach wherein the generating the LED-based horticultural light spectrum includes: 
(i) generating a first fraction of the LED-based horticultural light spectrum with at least one wideband phosphor converted (PC) red LED; and Page 2 - AMENDMENT AND RESPONSE TO RESTRICTION REQUIREMENT; Serial No. 16/174,910
(ii) generating a second fraction of the LED-based horticultural light spectrum with at least one white LED.  
Adams teaches (i) generating a first fraction of the LED-based horticultural light spectrum with at least one wideband PC red LED (Adams; [0052] phosphor converted red LEDs); and Page 2 - AMENDMENT AND RESPONSE TO RESTRICTION REQUIREMENT; Serial No. 16/174,910
(ii) generating a second fraction of the LED-based horticultural light spectrum with at least one white LED (Adams; [0052] phosphor converted white LEDs).
[Applicant additionally states that these types of LEDs are known and manufactured on page 7 of the instant application, sold by OSRAM Opto Semiconductors].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the plurality of LEDs to cover the fractions of LED based horticultural light spectrums as taught by Wollaeger with the phosphor converted white and red LEDs as taught by Adams.  Phosphor converted white and red LEDs reduce the different types of LEDs required to generate the intended wavelengths and reduce costs and complexity. 

Claims 4 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Growing Seedlings Under LEDs (2014) Wollaeger in view of (US 20190383450 A1) to Meir.
In regards to claim 4, Wollaeger teaches the method of claim 1, but fails to teach wherein the generating the LED-based horticultural light spectrum includes generating an entirety of the LED-based horticultural light spectrum with a single LED.  
Meir teaches wherein the generating the LED-based horticultural light spectrum includes generating an entirety of the LED-based horticultural light spectrum with a single LED (Meir; see FIG 10 where the spectrum emitted by single LED 212 covers a broad spectrum from blue, green, and red light [0065]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Wollaeger such that it utilized a single white phosphor converted LED formed from a blue LED as taught by Meir to cut down on the number of lights needed to provide the wavelengths for growing the plants. Having less lights can be cost effective and the single LED can provide uniformity in illumination. 

In regards to claim 22, Wollaeger as modified by Meir teach the method of claim 4, wherein the single LED is a single type of light emitting diode that generates the entirety of the LED-based horticultural light spectrum (Meir; see FIG 10 where the spectrum emitted by single LED 212 covers a broad spectrum from blue, green, and red light [0065]).

Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Growing Seedlings Under LEDs (2014) Wollaeger in view of (US 20120020071 A1) to McKenzie.
In regards to claim 6, Wollaeger teaches the method of claim 1, but fails to teach wherein the generating the LED-based horticultural light spectrum includes generating such that 
McKenzie teaches wherein the generating the LED-based horticultural light spectrum includes generating such that 7%-13% of the radiant flux is from light with wavelengths in a near-infrared light band of 700 nm - 800 nm (McKenzie; [0014] 9.5% wavelengths in the 730-750 nm range).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wavelengths of Wollaeger such that it includes light with near-infrared wavelengths such as taught by McKenzie. Near-infrared light, which is still part of visible light, would contribute to a broader range of wavelengths that more closely resembles natural light.

In regards to claim 8, Wollaeger teaches the method of claim 7, but fails to teach wherein the photosystem light band includes both photosystem II light at 680 nm and photosystem I light at 700 nm. 
McKenzie teaches wherein the photosystem light band includes both photosystem II light at 680 nm and photosystem I light at 700 nm (McKenzie; [0014] uses a range of 600-700nm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use all the wavelengths of red light from 600-700 nm as taught by McKenzie for the light band of Wollaeger. These wavelengths still fall within the category of red light, which would continue to provide the plants with its benefits while allowing a user to choose between different wavelengths of red light based on efficiency, LED longevity, or cost, without affecting plant quality.

Response to Arguments
Applicant's arguments filed 07/06/2021 have been fully considered but they are not persuasive. 
Applicant argues that “arbitrarily changing the light spectrum utilized in either the Part 1 test or the Part 2 test of Wollaeger, as proposed in the Office Action, would destroy the utility of Wollaeger and render the tests of Wollaeger unsuitable for their intended purpose.” … “The experimental conditions defined, within Wollaeger, are in direct conflict with the proposed modification. More specifically,  … experiments were performed “with different percentages of orange, red, and hyper red light from LEDs” and received … “10 percent blue light and 10 percent green light” as noted on page 85 of Wollaeger, and in the experiments of Part 1, the proportions of orange, red, and hyper red light always sum to 80 percent.” … “It would not be possible for Wollaeger to meet the defined experimental conditions (orange, red, and hyper red light always providing 80 percent of the delivered light intensity) and also to meet the proportions for blue and green light recited in claim 1 (a minimum of 27% blue and green light). As such, the proposed modification is in direct conflict with the disclosure of Wollaeger and should be withdrawn.” … “Specific proportions recited in claim 1 are not disclosed in Wollaeger, and modification of Part 2 of Wollaeger to arbitrarily include the proportions recited in claim 1 would make it impossible for Wollaeger to meet the defined experimental conditions, thereby making it impossible to interpret the experiments in a manner consistent with the goals of Wollaeger. As such, the proposed modification is in direct conflict with the disclosure of Wollaeger and should be withdrawn.” 
	
	Examiner respectfully disagrees. It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the working ranges of red, blue, and green light to fall within the recited ranges, since it has been held that where the general In re Aller, 105 USPQ 233.
	In Wollaeger, the purpose of the part 1 test is to determine the effect of different wavelengths of red light on plants with a consistent amount of green and blue light. The purpose of part 2 was meant to explore using consistent red light while varying blue and green light. Taking into consideration what was gleaned from each test, one of ordinary skill in the art would be able to combine the findings of the two tests in order to determine an optimum workable range for the desired growth and structure of plants. Ranges that fall within the recited ranges of applicant’s invention are explicitly recited in Wollaeger, and utilizing these ranges to discover an optimum value to produce plants would be a large motivation and advantage to doing so. As discovered by Wollaeger, the combination of a majority of red light with less green light and less blue light would be beneficial in ensuring plants grow taller while using critical blue light to support flowering. 

Applicant argues that “Claim 9 … Wollaeger discusses “peak wavelengths” for the various light components, including peak wavelengths … however, Wollaeger is silent as to the overall spectral characteristics, or shape, of the light utilized in the experiment. … LED lights utilized for horticultural lighting are not monochromatic and instead include a range of light wavelengths that may be characterized by their ‘peak wavelength.’  … Wollaeger is silent as to the characteristics of the LED lights that are utilized herein. As such, Wollaeger cannot be relied upon to disclose, suggest, or render obvious the subject matter recited in claim 9.”

Examiner respectfully disagrees. Claim 9 recites that the spectrum generate at most 3% of the radiant flux from wavelengths greater than 750 nm. However, in Part 1 of Wollaeger, Wollaeger specifically recites wavelengths of 596, 635, and 665 in percentages of 0-80-0, 0-60-

Applicant argues that the “Modification of Wollaeger to include only a single … LED as recited in claim 4, would be against the express disclosure of Wollaeger and would render the system of Wollaeger unsuitable for its intended purpose. ... Wollaeger not only clearly and explicitly discloses different LEDs, with each producing a corresponding peak wavelength, but Wollaeger requires these different LEDs in order to permit the independent dimming that is an express purpose of the system of Wollaeger and is required for Wollaeger to perform the experiments disclosed therein.“

Examiner respectfully disagrees. Applicant states that “This does not mean that a horticultural light device performing the method of claim 4 cannot have more than one LED, but rather that at least one single LED is capable of and does emit the specific LED-based horticultural light system.”
In this regard, it would be obvious for any LED in Wollaeger to be substituted with the single light system of Meir. While Wollaeger teaches the use of multiple LEDs, Wollaeger does not teach away from the advantages of having an LED which emits the desired wavelengths. Meir teaches this concept, where a single LED emits a broad spectrum of light, and in doing so provides an advantage of decreasing the costs of an experiment by decreasing the number of required lights, as well as providing uniformity in the wavelengths of light emitted.
Additionally, a single LED which emits a range of light as provided by Wollaeger would not destroy the system of Wollaeger, or prevent Wollaeger from carrying out any experimental tests, since at least one LED in a system of a plurality of LEDs merely need to emit the intended 
That said, Wollaeger as modified by Meir is intended to demonstrate that Meir’s LED generating a broad spectrum of light utilizing the ranges as suggested by Wollaeger would meet the claimed method, regardless of the existence of other LEDs in the system.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023.  The examiner can normally be reached on Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                        

/EBONY E EVANS/Primary Examiner, Art Unit 3647